Mathews, J.,
delivered the opinion of the court.
This is a suit against the surety of one John Foote, who' was appointed curator to the succession of Elliot, who died in October, 1811. Judgment being rendered in the court below for the defendant, the plaintiff appealed.
The facts of the case, important to its decision, are the following: Foote, who administered in the capacity of curator to the vacant estate, caused an inventory of it to be made, and had the property sold; ■ amongst which, was a lot of ground, situated in the city, on Bienville street. ’ The heirs of Elliot lately recovered from the person in possession the lot in question, as having been sold by the curator without the formalities required by law. The plaintiff in the present action was cited in warranty and judgment rendered against him for a certain amount, and also judgment in his favor against his immediate vendor, as his warrantor for the same amount, a part of which has been recovered as stated in the petition, &c.; this suit is brought to recover the balance. It appears that the property was purchased at the sale of Elliot’s succession, by Samuel Elkins who sold to *393George Ross, and he having failed to pay the price, it was seized and sold. At this sale Declouet became the purchaser, who afterwards sold it to the present plaintiff.
The sureties on a curator’s bond are not bound in warranty to purchasers of propertybelonging to the succession administered by
,™. The responsiliven'tl férdfsoimr/ffy dm?es°,'S “render misconduct only to the heirs aud creditors of tho deceased.
The right of action claimed in the present instance, is assumed under subrogation to the rights of warranty alleged to reach back to Foote as the original vendor:»: But whether tliis assumption be correct or not we deem it useless to enquire, for if it be admitted, it does not follow as a legal or necessary consequence that Foote’s sureties in the curator’s bond are bound in warranty to purchasers of property belonging to the succession administered by him. The responsibility of sureties in bonds given to secure the faithful discharge of their duties as curators, renders them liable for misconduct only to the heirs and creditors of the deceased. It is evident that the plaintiff is neither heir or creditor of Christopher Elliot, whose succession was administered by «/ ' Foote. Whatever liabilities he may have subjected himself to in consequence of the informalities in the sale of that sue-cession, his sureties cannot be held responsible to any other persons except those immediately interested in its faithful _ . . administration, viz: creditors and heirs.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.